Citation Nr: 1524436	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-37 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 
INTRODUCTION

The Veteran served on active duty from May 1965 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has bilateral hearing loss and tinnitus due to exposure to hazardous noise, including 105 Howitzer cannons, while in the military.  In the alternative, the Veteran has asserted his hearing loss and tinnitus are due to a head injury sustained during an auto accident in service.  During an April 2015 Board hearing, the Veteran has conceded post-service noise exposure including work for the postal service and as a truck driver. 

The Veteran underwent a VA examination in September 2013.  After an audiological examination, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused or a result of in-service injury.  The examiner noted that the Veteran had a long history of occupational noise exposure, and determined it is less likely as not that the Veteran's hearing loss was related to his military service as he had normal hearing at entry and exit from active service.  However, the examiner failed to address whether the Veteran's hearing loss or tinnitus was caused by his in-service head injury.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the absence of a hearing loss disability for VA purposes at separation does not necessarily preclude service connection.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The absence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As such, the Board finds another VA examination and opinion as to whether the Veteran's current hearing loss and tinnitus are related to active duty is necessary.

During an April 2015 Board hearing, the Veteran testified that he initially sought treatment for his hearing loss at the West Side VA in the 1970s.  The Veteran also reported he had a hearing test at North Chicago VA about one year prior.  However, post-service VA treatment records are only dated from November 1994, with a single treatment record that pre-dates that time in May 1984.  As there is indication that there are outstanding VA treatment records, the Board finds a remand is necessary in order to obtain all outstanding VA treatment records relevant to the Veteran's claims.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding VA records pertinent to the Veteran's claims to include prior to 1994 and after October 2013.  Additionally, the AOJ should attempt to obtain all records concerning treatment at the Fort Bragg Army Hospital after an in-service auto accident.  If unsuccessful in obtaining any medical records identified by the Veteran, the AOJ should notify the Veteran of the missing documents and provide him an opportunity to submit copies of the outstanding medical records.

2.  Then, the AOJ should arrange for the Veteran to undergo a VA audiological examination.  The entire claims folder must be made available to the examiner prior to the examination.  After examination of the Veteran and review of the record, and accepting the Veteran's in-service reports of noise exposure, the examiner is requested to provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability and/or tinnitus is causally related to service or any incident of service to include noise exposure or a head injury.

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided and should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran.  If the examiner discounts any evidence including lay evidence, he or she should provide a reason for doing so.  The examiner should note that that the absence of evidence of a hearing disability during service is not always fatal to a service connection claim. Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. A report should be prepared and associated with the Veteran's VA claims folder.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




